Citation Nr: 0810727	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO. 07-24 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a duodenal ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision  of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which found no new and material 
evidence sufficient to reopen the claim for service 
connection for a duodenal ulcer. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has presented sufficient evidence 
to reopen the claim for service connection for a duodenal 
ulcer. He also maintains that he warrants service connection 
for a duodenal ulcer based upon his inactive ulcer upon 
induction becoming active and resulting in a medical 
discharge from service. 

The veteran filed a substantive appeal in August 2007. At 
that time, he indicated that he wanted a videoconference 
hearing before a Veterans Law Judge (VLJ) via 
telephone/television hookup  at the regional office. The 
veteran has a right to such a hearing. 38 U.S.C.A. § 7107(b) 
(West. 2002); 38 C.F.R. § 20.700(a)(e) (2007). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a videoconference Board hearing 
for the veteran. He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




